Citation Nr: 0628071	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  01-07 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected bilateral Eustachian tube dysfunction.  

2.  Entitlement to an initial compensable rating for the 
service-connected allergic rhinitis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from July 1980 to August 2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The RO granted service connection for migraine 
headaches with an initial 30 percent rating assigned and 
status post septoplasty with Eustachian tube dysfunction, 
with an initial noncompensable rating assigned.  

In a June 2001 decision, the RO divided the service-connected 
status post septoplasty with Eustachian tube dysfunction into 
two separate service-connected disabilities, those of 
allergic rhinitis and bilateral Eustachian tube dysfunction, 
each rated as noncompensable.  

In a June 2001 rating decision, the RO increased the initial 
rating for migraine headaches to 50 percent.  The RO 
specifically indicated that the increase to 50 percent was 
considered a full grant of benefits on that issue.  Thus, the 
Board finds that the RO's assignment of an initial 50 percent 
rating for the veteran's service-connected migraine headaches 
amounts to a full grant of benefits on appeal with regard to 
this issue.  Thus, the issue of entitlement to a higher 
initial rating for migraine headaches is no longer in 
appellate status or before the Board at this time.  

In a January 2006 rating decision, the RO granted an 
increased rating to 20 percent for the service-connected low 
back strain, which was recharacterized as degenerative 
osteoarthritis of the spine.  To the Board's knowledge, the 
veteran has not, to date, disagreed with that determination.  

The veteran was scheduled to testify at a personal hearing 
before a Veteran's Law Judge at the RO in May 2006.  The 
veteran failed to report to the scheduled hearing.  


FINDINGS OF FACT

1.  The veteran's bilateral Eustachian tube dysfunction has 
been productive of no more than Level I hearing loss in her 
right ear and Level I hearing loss in her left ear since 
service; mastoiditis, cholesteatoma, aural polyps, 
labyrinthitis, facial nerve paralysis and/or bone loss of 
skull have never been demonstrated.  

2.  The veteran suffers from chronic recurring sinusitis with 
ear infections productive of no more than six, if any, non-
incapacitating episodes per year; however, allergic rhinitis 
with sinusitis is not productive of nasal polyps; a greater 
than 50 percent obstruction of nasal passage on both sides; 
or a complete obstruction on one side.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral Eustachian tube dysfunction are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2005); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.7, 4.85, 4.86a, Diagnostic Codes 6100, 6201 (2005).

2.  Resolving all doubt in the veteran's favor, the criteria 
for an initial 10 percent rating, but no higher, for the 
service-connected allergic rhinitis with sinusitis have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2005); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.97, Diagnostic Codes 6513, 6522 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

Here, the rating decision was issued in November 2000, just 
days after the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The Board notes that the November 2000 
rating decision is considered unfavorable because, although 
service connection was granted for several disabilities, the 
veteran disagreed with the initial ratings assigned.  

An initial duty-to-assist notice by letter in January 2005, 
therefore followed the initial adjudication of the claims for 
service connection.  The January 2005 notice letter included 
the type of evidence needed to substantiate claims for 
increased ratings.  In addition, the RO informed the 
appellant about the information and evidence that VA will 
seek to provide including the veteran's service medical 
records and other relevant medical records which the 
appellant informed VA about.  The letters also informed the 
appellant about the information and evidence she was expected 
to provide.  That letter also informed the veteran that she 
should tell the RO about any additional information or 
evidence that she wanted the RO to obtain, and she was 
specifically requested to submit all evidence in her 
possession that pertained to her claims for higher initial 
ratings.  

Although the timing of the January 2005 notice letter did not 
comply with the requirement that the notice must precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
her claim as she had the opportunity to submit additional 
argument and evidence, which she did and to address the 
issues at a hearing.  Furthermore, the RO thereafter issued 
supplemental statements of the case which essentially re-
adjudicated the issues after the veteran was provided with 
the appropriate notice letter.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  For this reason, the appellant has not 
been prejudiced by the timing of the duty-to-assist notice. 

Moreover, the rating decision and statement of the case 
explained, in detail, the reasons for the denial of the 
claims.  The Board finds that the veteran was provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103 (West 2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Here, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate her 
claims for increased ratings, but she was not initially 
provided with notice regarding the issues of effective date 
and initial ratings.  Nevertheless, in April 2006 
correspondence to the veteran, the RO provided the veteran 
with the requisite notice regarding effective dates and 
initial ratings.  Despite the inadequate timing of the notice 
provided to the veteran on the issues of effective date, and 
initial rating, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As the 
January 2005 duty-to-assist letter specifically addressed the 
element of increased rating, the veteran has, in essence, 
been provided with notice with regard to initial rating.  
Furthermore, there is no indication that the veteran has 
disagreed with the effective date assigned for the service-
connected disabilities.  Thus, the RO's failure to provide 
timely notice in that regard is harmless error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  In the present case, the evidence includes VA 
treatment records and examinations of the veteran as well as 
written statements from the veteran.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran is required in 
developing the facts pertinent to the issues on appeal in 
this case to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  When 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

In cases such as this, that arise from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).  Additionally, under 38 C.F.R. § 4.31 (2005), it is 
provided that where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

Bilateral Eustachian Tube Dysfunction

The veteran asserts that her bilateral Eustachian tube 
dysfunction causes chronic recurrent ear infections, pain, 
rhinitis and sinusitis, hearing loss and tinnitus and that a 
compensable rating is warranted.  The Board notes that the 
veteran is already in receipt of a separate 10 percent rating 
for service-connected tinnitus.  

The veteran's bilateral Eustachian tube dysfunction is rated 
by analogy to both chronic nonsuppurative otitis media with 
effusion (serous otitis media) (Diagnostic Code 6299-6201); 
and chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) (Diagnostic Code 6299-
6200).  

Under 38 C.F.R. § 4.87, Diagnostic Code 6200, chronic 
suppurative otitis media, mastoiditis, or cholesteatoma (or 
any combination) is assigned a 10 percent rating during 
suppuration, or with aural polyps.  There is a note which 
instructs to evaluate hearing impairment, and complications 
such as labyrinthitis, tinnitus, facial nerve paralysis, or 
bone loss of skull separately.  38 C.F.R. § 4.87, Diagnostic 
Code 6200 (2005).

Under 38 U.S.C.A. § 4.87, Diagnostic Code 6201, 
nonsuppurative otitis media with effusion (serous otitis 
media)is rated based on hearing impairment.  38 C.F.R. § 
4.87, Diagnostic Code 6201 (2005).  In evaluating hearing 
impairment under Diagnostic Code 6100, disability ratings are 
derived by a mechanical application of the rating schedule to 
numeric designations assigned after audiometric evaluations 
are rendered.  See 38 C.F.R. § 4.85 (2005); see also Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The levels of hearing 
impairment are determined by considering the pure tone 
threshold average and speech discrimination percentage 
scores.  38 C.F.R. § 4.85(b), Table VI (2005).  Disability 
ratings are assigned by combining a level of hearing 
impairment in each ear.  38 C.F.R. § 4.85(e), Table VII 
(2005). 

At a September 2000 VA examination, the veteran's ear canals 
were normal; tympanic membranes grey with normal light cones.  
No perforations or discharge was noted.  There was no sinus 
tenderness and nasal mucosa was normal.  The diagnosis was 
allergic rhinitis with Eustachian tube dysfunction.  

At an October 2000 audiological examination, the veteran 
reported that she had a septoplasty in 1983 which did not 
help her condition.  On examination, the auricles were normal 
bilaterally.  The external ears were clear and without 
evidence of disease.  The tympanic membranes were intact, 
scarred and very mobile.  The mastoids were non-tender and 
normal appearing.  Audiogram revealed pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
15
25
LEFT
15
20
20
30

Pure tone average in the right ear was 16 decibels and 
puretone average in the left ear was 21 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and 96 percent in the left ear.  The 
impression was bilateral hearing loss secondary to 
intermittent Eustachian tube dysfunction; and bilateral 
Eustachian tube dysfunction with hypermobile ear drums and 
intermittent hearing loss.  

At a VA ear examination in July 2002, the veteran reported 
chronic congestion with runny nose and plugged up ears that 
comes and goes.  The plugged up ears occur four or five times 
per year and lasts for six to eight weeks at a time.  The 
veteran also reported chronic recurring episodes of 
sinusitis.  Examination of the ears revealed no congenital 
deformity.  Mastoids were negative.  Canals were normal size, 
and configurations without stenosis, obstruction or foreign 
bodies.  Tympanic membranes were grossly thickened with 
scarring of the left tympanic membrane with small perforation 
of the left tympanic membrane.  The right was thickened but 
no scars or perforations were noted.  There was no retraction 
noted.  Tuning fork exam revealed air conduction greater than 
bone conduction with a negative Weber.  There was no 
deformity of the nose.  It was in the midline.  There was no 
obstruction of the nostrils, although there was generalized 
inflamed nasal mucosa.  No exudates were noted.  Throat was 
negative.  A diagnosis of hearing loss due to chronic middle 
ear disease was noted.  Additionally, a diagnosis of chronic 
recurring vasomotor rhinitis with sinusitis was indicated.  

On Audio examination in July 2002, pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
15
25
LEFT
15
15
25
25

Average in the right ear was 16 and average in the left ear 
was 20.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and 94 percent in the 
left ear.  The examiner concluded that the veteran had normal 
hearing through 4000 Hz bilaterally.  

At VA examination in February 2005, the veteran continued to 
report a constant runny nose, not helped with Flonase and/or 
Claritin.  The veteran also reported intermittent recurrent 
ear infections.  On examination, both nostrils were patent 
and there was no obstruction or inflammation.  There was no 
exudate noted.  Mastoids were negative, external canals were 
patent.  Canals were normal size and configuration without 
stenosis, obstruction or foreign bodies.  Left tympanic 
membrane was inflamed.  Malar insertion with slight 
retraction and scattered scars noted.  The right tympanic 
membrane was cloudy without inflammation.  No retraction or 
scars noted.  The diagnosis was chronic recurring serous 
otitis media with vasomotor rhinitis.  There was no evidence 
of a sinus problem.  X-rays of the paranasal sinuses was 
negative.  

At VA audiological examination in October 2005, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
1515
25
25
LEFT
20
20
30
40

The average in the right ear was 18 and the average in the 
left ear was 28.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 94 
percent in the left ear.  

The veteran reported difficulty with hearing and sleeping due 
to the tinnitus.  The diagnosis was normal hearing in the 
right ear and mild to moderate hearing loss in the left ear 
with minimal conductive component.  

Because the evidence in this case does not indicate that the 
veteran's bilateral Eustachian tube dysfunction is productive 
of suppurative otitis media, mastoiditis, cholesteatoma, or 
aural polyps, the 10 percent rating allowable pursuant to 
38 C.F.R. § 4.87, Diagnostic Code 6200 is not for 
application.  

Here, the results of the VA audiological evaluations as noted 
above, indicate that the veteran's hearing in the right ear 
has remained within normal limits throughout the appeal 
period.  With regard to the left ear, a mild to moderate 
hearing loss was noted in October 2005.  Specifically, the 
average puretone threshold was 18 decibels in the right ear 
and 28 decibels in the left ear, with speech recognition 
ability of 96 percent in the right ear and 94 percent in the 
left ear.  Application of these figures to Table VI  results 
in a Roman Numeral designations of I for the right ear and I 
for the left ear.  This combination, when applied to Table 
VII, results in a non-compensable (zero percent) rating for 
hearing impairment under Diagnostic Code 6100.

Thus, the objective medical evidence reflects that the 
veteran's service-connected bilateral Eustachian tube 
dysfunction is not manifested by a compensable hearing loss, 
or suppuration or aural polyps, so as to warrant a 
compensable rating under Diagnostic Code 6200 or 6201.  38 
C.F.R. § 4.87 (2005).  

The Board has also considered a rating pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6211, for perforation of the tympanic 
membrane because the July 2002 VA examination report indeed 
noted a perforation in the left tympanic membrane; however, 
the rating schedule does not provide a compensable rating for 
perforation of the tympanic membrane under Diagnostic Code 
6211.  

The Board carefully considered the veteran's contentions in 
this matter.  The Rating Schedule provides the criteria for 
rating the disabilities and assigning compensation benefits.  
Again, the criteria encompass what is termed the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The Board acknowledges the veteran's concerns 
regarding pain, recurrent ear infections, and tinnitus, and 
that she has difficulty hearing at times, with a mild to 
moderate hearing loss in the left ear.  That notwithstanding, 
however, no specific compensation is provided based upon such 
inabilities.  The schedular criteria in the regulations 
provide no appropriate basis for granting compensation for 
the level of bilateral hearing loss currently demonstrated.

Thus, the Board determines that the preponderance of the 
evidence is against the assignment of a compensable rating 
for the veteran's service-connected bilateral Eustachian tube 
dysfunction.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
4.3 (2005).

Allergic Rhinitis

The veteran seeks a compensable rating for the service-
connected allergic rhinitis with sinusitis.

At VA examination in September 2000, the veteran had no 
discharge from her face, and she had no allergic attacks.  
She had not used a respirator.  Her main symptoms included a 
runny nose, ringing in the ears and decreased hearing in the 
left ear.  The veteran explained that her ears clogged up at 
times, resulting in hearing difficulty.  She was not short of 
breath and did not need oxygen.  The diagnosis was allergic 
rhinitis.  

At VA examination in July 2002, the veteran reported chronic 
congestion with runny nose and plugged up ears.  The plugged 
up ears reportedly occurred four or five times a year lasting 
for six to eight weeks at a time.  The veteran also reported 
chronic recurring episodes of sinusitis, but never with any 
fever.  On examination, there was no deformity of the nose, 
and it was in the midline.  There was no obstruction of the 
nostrils.  There was generalized inflamed nasal mucosa, but 
no exudate was noted.  The diagnosis was vasomotor rhinitis 
with chronic recurring sinusitis.  

At examination in February 2005, the veteran continued to 
complain of intermittent runny nose and nasal congestion.  
Examination of the nose did not reveal obstruction, 
inflammation or exudates.  The diagnosis was chronic 
recurring serous otitis media with vasomotor rhinitis, and no 
evidence of a sinus problem.  

The veteran's service-connected allergic rhinitis is rated 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522.  Under 
Code 6522, a 10 percent rating is assigned for allergic or 
vasomotor rhinitis without polyps, but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
warranted where polyps are shown.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2005).

Here, the medical evidence does not show that the veteran's 
rhinitis ever, during the appellate period, manifested by 
polyps or by greater than 50 percent obstruction of both 
nasal passages, or complete obstruction on one side.  
Consequently, a compensable rating under Code 6522 is not 
warranted at any time during the appellate period.  See 38 
C.F.R. § 4.31.  What remains for consideration is whether 
either of the alternate criteria for a compensable rating for 
sinusitis are met (or approximated).  

Under 38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514 
are rated pursuant to the General Rating Formula for 
Sinusitis.  Under the General Rating Formula, a 
noncompensable evaluation is assigned for sinusitis that is 
detected by an x-ray only.  A 10 percent evaluation is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513.

Additionally, the medical evidence does not show that the 
sinusitis resulted in any incapacitating episodes, or three 
to six non-incapacitating episodes characterized by 
headaches, pain, and purulent discharge or crusting; however, 
the veteran has repeatedly complained of nasal congestion and 
recurring chronic sinusitis that sometimes results in ear 
infections.  Moreover, the VA examiner in July 2002 noted 
generalized inflamed nasal mucosa and indicated a diagnosis 
of vasomotor rhinitis with chronic recurring sinusitis.  The 
medical evidence in this case shows that the veteran's 
overall disability picture is one of Eustachian tube 
dysfunction with chronic recurring ear infections, clogged 
ears resulting in hearing loss, rhinitis and sinusitis.  
Thus, resolving all doubt in the veteran's favor, the Board 
finds that the criteria are approximated for the assignment 
of an initial 10 percent rating, but not higher, for the 
allergic rhinitis with sinusitis.  At no time during the 
appeal period, however, has the veteran's service-connected 
allergic rhinitis with sinusitis more nearly approximated the 
criteria for the assignment of a rating in excess of 10 
percent.  


ORDER

A compensable rating for bilateral Eustachian tube 
dysfunction is denied.  

An initial 10 percent rating for allergic rhinitis with 
sinusitis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


